Citation Nr: 0217288	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation following 
the grant of service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to 
December 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision that granted 
service connection and assigned a zero percent 
(noncompensable) evaluation for bilateral hearing loss, from 
June 11, 1998.  A notice of disagreement (NOD) as to the 
evaluation assigned was received in July 1999.  A statement 
of the case (SOC) was issued in February 2000.  A 
substantive appeal was received in March 2000.  A 
Supplemental Statement of the Case was issued in October 
2002.

Because the veteran has appealed the initial evaluation 
assigned for bilateral hearing loss, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings). 

The issue of an initial rating in excess of 10 percent for 
tinnitus, to include the question of whether separate rating 
are assignable for each ear, has been raised in the 
representative's Informal Hearing Presentation dated in 
November 2002.  However, this matter has not been 
adjudicated, and is thus not properly before the Board for 
appellate review.  It is thus referred to RO for additional 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since June 11, 1998, the veteran's bilateral hearing 
loss has been manifested by no more than level II hearing 
acuity in the right ear and level I hearing acuity in the 
left ear on examination in August 1998, and no more than 
level IV hearing acuity in the right ear and level II 
hearing acuity in the left ear on examination in November 
1999.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R.
§§ 4.1, 4.85-4.87 (1998 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished. 

As evidenced by the February 2000 statement of the case and 
the October 2002 supplemental statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim and have been afforded 
opportunities to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Hence, the duty to notify has been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  He underwent a VA audiology examinations in 
August 1998, September 1999 and November 1999.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

The Board points out that the appellant was scheduled for 
more recent VA examination in August 2002 but failed, 
without cause, to appear.  There is no indication that he 
did not receive any notification sent to him, and no 
correspondence sent to him appears to have been returned.  
The decision should thus be rendered on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655 (2002).  While 
the veteran's representative has requested a rescheduling of 
the examination for which the veteran failed to appear, the 
Board finds that the evidence of record includes the results 
of audiological evaluations both before and since the change 
in the criteria for evaluating hearing loss disability, and 
that such evidence is sufficient to evaluate the claim; 
hence, further examination is not necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

I.  Factual Background

The veteran filed an original clam of service connection for 
bilateral hearing loss in June 1998 that the RO granted in 
September 1998.  The RO assigned a zero percent 
(noncompensable) evaluation at that time, effective from the 
date of the claim received on June 11, 1998.

Audiological evaluation in August 1998 revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
70
85
LEFT
30
20
30
80
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.

The veteran appealed the initial noncompensable evaluation 
for bilateral hearing loss in July 1999.  He underwent 
audiometry re-testing in September 1999 that showed pure 
tone thresholds, in decibels, as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
80
95
LEFT
45
35
55
95
105

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 22 percent in the left ear.  
The examiner stated at that time that neither pure tone or 
speech results should be used for  rating purposes, as there 
were numerous inter and intra-test discrepancies.  It was 
noted that the veteran required re-instruction during 
testing, and that the results were not consistent with the 
evaluation performed in August 1998 and suggested functional 
hearing loss.  It was added that re-testing was needed to 
determine actual hearing thresholds and speech recognition. 

The appellant underwent additional VA audiometric testing in 
November 1999 that disclosed puretone thresholds, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
75
90
LEFT
20
20
35
75
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 90 percent in the left ear.

As noted previously, the record reflects that the veteran 
was scheduled for a VA audiology examination in August 2002 
but that he failed to report.  The record does not document 
any reason for his failure to appear.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Generally, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Board also notes that effective June 10, 1999, 
substantive changes were made to the schedular criteria 
governing the ratings for evaluating diseases of the ear and 
other sense organs, including hearing loss.  See 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2002)).  Where the law or regulations governing a claim 
changes while the claim is pending, the version most 
favorable to the veteran applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this case, since the effective date 
of the grant of service connection for hearing loss was 
prior to June 10, 1999, both the old and new criteria are 
applicable to this case.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles 
per second, with 11 auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  This criteria is the same under the pre- 
and post-June 10, 1999, versions of the rating schedule.  
See 38 C.F.R. §§ 4.85-4.87 (1998 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment, which provides, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. Id.

After carefully considering the applicable criteria in light 
of the pertinent audiology evaluation results, the Board 
finds that the veteran's bilateral hearing loss does not 
meet the criteria for a 10 percent evaluation under either 
the former or revised criteria, and that he has been 
appropriately rated at the noncompensable level since the 
June 11, 1998 effective date of the grant of service 
connection.  

The Board points out as shown above, the pure tone threshold 
levels on the August 1998 audiology evaluation were 15, 35, 
70, and 85 in the right ear and 20, 30, 80 and 55 in the 
left ear, at 1,000, 2,000, 3,000 and 4,000 Hz, respectively.  
The four-frequency averages for the right ear and left ear 
were 51 dB and 56 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear, and 96 percent in the left ear.  Application of 
these scores to Table VI results in designation of II for 
the right ear and I for the left ear.  When these 
designations of impaired efficiency are applied to Table 
VII, the percentage evaluation for hearing impairment is 
noncompensable.  

The pure tone threshold levels on the November 1999 
audiology evaluation were 25, 30, 75, and 90 in the right 
ear and 20, 35, 75 and 95 in the left ear, at 1,000, 2,000, 
3,000 and 4,000 Hz, respectively.  The four-frequency 
averages for the right ear and left ear were 55 dB and 56 
dB, respectively.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear, and 90 
percent in the left ear.  Application of these scores to 
Table VI results in designation of IV for the right ear and 
II for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.

The results of the September 1999 VA audiometric evaluation 
have been excluded as unreliable, as pronounced by the 
examiner.

The Board has also considered the applicability of sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, the evidence does not reflect that puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz frequencies were 
or are at 55 dB in either ear.  Thus, rating the veteran's 
hearing loss under Table VIa is not warranted.  Furthermore, 
the testing did not disclose simultaneous puretone threshold 
of 30 dB or less at 1000 Hz and a puretone threshold of 70 
dB or more at 2000 Hz in an ear.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In view of the foregoing, it would appear that consideration 
of any factors other that pertinent audiological results is 
inappropriate, and the suggestions of the veteran that he is 
entitled to an extra-schedular evaluation for his bilateral 
hearing loss without merit.  However, even if consideration 
of other factors (in addition to, or in lieu of, the 
veteran's audiometry results) was appropriate, the Board 
finds that the record does not establish that the veteran's 
bilateral hearing loss presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
initial evaluation for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An initial compensable evaluation following the grant of 
service connection for bilateral hearing loss is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

